DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al (US 2006/0255440) in view of Kim et al (US 2016/0322332), Lu et al (US 10,388,598) and Ha et al (US 2019/0088566).
Regarding claim 1, Miyazaki (Figs. 6-10) discloses a semiconductor package comprising: a redistribution substrate “C” (labeled in Fig. 10d) having a first surface and a second surface, opposing the first surface, the redistribution substrate including a first 

However, Kim (Fig. 13) teaches a semiconductor package comprising: a semiconductor chip 1260 having a connection pad connected to the first redistribution layer 1350 and the vertical connection conductor 1220 electrically connected to the connection pad by the first redistribution layer. Accordingly, it would have been obvious to modify the device of Miyazaki by having the semiconductor chip, the vertical connection conductor and the first redistribution layer all connected with the connections as set forth above because such connections are well known and commonly used in the art for providing a flip-chip bonding between the semiconductor chip and the underlying redistribution layer according to the requirements of the circuit design.
Miyazaki does not disclose: the width of a lower surface of the vertical connection conductor is wider than the width of an upper surface of the vertical connection conductor, the width of a lower end of the first through-hole is narrower than the width of an upper end of the first through-hole, and the width of a lower end of the second through-hole is narrower than the width of an upper end of the second through-hole.
However, Lu (Figs. 2 and 7) teaches a semiconductor package comprising: a width of a lower surface of the vertical connection conductor 22 is wider than a width of an upper surface of the vertical connection conductor, a width of a lower end of the first through-hole is narrower than the width of an upper end of the first through-hole, and the width of a lower end of the second through-hole is narrower than the width of an upper end of the second through-hole.  Accordingly, it would have been obvious to In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
 Miyazaki does not disclose: the second insulating layer fills the first via hole, and has a second via hole exposing a portion of the upper surface of the vertical connection conductor exposed from the encapsulant by the first via hole, and the second redistribution via is disposed in the second via hole, and is spaced apart from a side wall surface of the first via hole, and a width of the first via hole is narrower than the width of the upper surface of the vertical connection conductor.
However, Ha (Fig. 12) teaches a semiconductor package comprising: an encapsulant 111a has a first via hole exposing a portion of the surface of the vertical connection conductor (112a, 113a) the second insulating layer 141 fills the first via hole, and has a second via hole exposing a portion of the upper surface of the vertical connection conductor exposed from the encapsulant by the first via hole, and the second redistribution via 142 is disposed in the second via hole, and is spaced apart from a side wall surface of the first via hole.  Ha further teaches that a width of the first 
Regarding claims 2, 6-8 and 15, Miyazaki (Figs. 6-10) further discloses: the vertical connection conductor 56/57 and the core member 41 are insulated from each other by the encapsulant 42; the encapsulant 42 covers the outer side surface of the core member; the lower surface of the vertical connection conductor, a lower surface of the core member, and a lower surface of the encapsulant are on a same plane, and the redistribution substrate “C” comprises an insulating layer 43 on the same plane (Fig. 10), the first redistribution layer 152-154 on the first insulating layer, and a first redistribution via 59/61 passing through the first insulating layer to connect the first redistribution layer and the vertical connection conductor; the upper surface of the vertical connection conductor 56/57 and an upper surface of the core member 41 are on a higher level than an upper surface of the semiconductor chip 51, and an upper surface of the encapsulant 42 is on a higher level than the upper surface of the vertical 
Regarding claims 3 and 5, Lu (Figs. 2 and 7) further teaches: the vertical connection conductor 22 has a vertical cross-sectional shape in which a side surface of the vertical connection conductor is tapered, the first through-hole has a vertical cross-sectional shape in which a first side wall surface of the first through-hole is tapered, and the second through-hole has a vertical cross-sectional shape in which a second side wall surface of the second through-hole is tapered; and the core member 20 has a vertical cross-sectional shape in which an outer side surface is tapered. 
Regarding claim 4, Kim (Fig.13) further teaches the vertical connection conductor 1220 has a vertical cross-sectional shape in which a side surface of the vertical connection conductor is concave.  Therefore, in view of teachings of Kim, a first side wall surface of the first through-hole of Miyazaki which is formed by a concave side surface of the vertical connection conductor would be convex, and a second side wall surface of the second through-hole which is formed by the other concave side surface of the vertical connection conductor would also be convex.
Regarding claim 16, Kim (Figs. 12-13) further teaches: a passivation layer 1244 disposed on the second surface of the redistribution substrate and having an opening exposing a portion of the first redistribution layer 1252; an under-bump metal 1254 disposed on the opening and electrically connected to the portion of the first redistribution layer; and a connection bump 1150 disposed on the passivation layer and electrically connected to the first redistribution layer by the under-bump metal.
Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 
Applicant (pages 8-11 of remark) argues that Ha does not teach or suggest “a width of the first via hole is narrower than the width of the upper surface of the vertical connection conductor” as recited in independent claim 1.
This argument is not persuasive because Ha does teach that the width of the first via hole on the upper surface of the underlying connection conductor can be adjusted either equal to the width of the upper surface of the underlying connection conductor (Fig. 12) or narrower than the width of the upper surface of the underlying connection conductor (Fig. 4).  Therefore, having a width of the first via hole being narrower than the width of the upper surface of the vertical connection conductor is a matter of obvious design choice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHAT X CAO/Primary Examiner, Art Unit 2817